DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer readable medium does not explicitly exclude that the medium is a signal medium or transitory in nature.
Claim Rejections - 35 USC § 103

Claims 1-5, 7-13, 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 6,690,376), Kuwabara et al. (US 2013/0120425) and Olshan et al. (US 2014/0274373), and further in view of Yomdin et al. (US 2012/0218262). 
As per claim 1, Saito et al., hereinafter Saito, discloses a method, comprising:
receiving an animation from an animation memory (col. 7, line 8-17 the 2D animation data);
selecting a character from a plurality of displayed characters, the character including at least one of a head, a body, or a limb (Figure 4; col. 7, line 50-67 where components of a character could be selected); 
applying the animation to the character (Figure 8; col. 8, line 1-12 shows an example of animation);
performing the animation of the character (col. 2, line 57-61; col. 9, line 60- col. 10, line 12; col. 10, line 40-50); and 
posting, for display, the character having the final animation (Figure 3, item 34). 
it is noted Saito does not explicitly teach the character is selected from a plurality of displayed characters, however, this is known in the art as taught by Kuwabara et a., hereinafter Kuwabara, Kuwabara discloses a character generating system in which a user could chose a character from a plurality of characters prepared in advance ([0003]). 

It is noted Saito and Kuwabara do not explicitly teach 
selecting at least one alternative animation. However, this is known in the art as taught by Olshan et al., hereinafter Olshan. Olshan discloses a method of applying animations to virtual characters with interchangeable body parts that may be combined to form composite virtual characters (Abstract; Figure 10 and [0084] where the body parts could be interchanged and modified and a defined animation may be applied to the parts or characters as an alternate; [0091] where the process selects an animation defined for the selected body part or the composite virtual character).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Olshan into Saito and Kuwabara because Saito and Kuwabara discloses a method of animating a selected object and Olshan discloses an alternative animation could be performed for the purpose of presenting a state of a device.
It is further noted Saito, Kuwabara and Olshan do not explicitly teach applying, in place of the applied animation, at least one alternative animation to the character as a final animation; and performing the final animation of the character. However, this is known in the art as taught by Yomdin et al., hereinafter Yomdin. Yomdin discloses a method of animating a character with an animation clip chosen as a final animation 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito, Kuwabara and Olshan because Saito, Kuwabara and Olshan disclose a method of animating an object and Yomdin discloses a final animation could be chosen for the purpose of presenting a complete animation. 

As per claim 2, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the animation includes an animation that is independent of a scale of the character (Figure 5; col. 8, line 7-10 where the animation is independent of a scale of the character).
As per claim 3, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the animation includes an animation that is independent of an aspect ratio of a display (Figure 5; col. 8, line 7-10 where the animation is independent of an aspect ratio of a display).
As per claim 4, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the character has an arbitrary scale when customized (col. 8, line 28-29 where the sprite could be customized by a scale data).
As per claim 5, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1.
As for applying the animation to a plurality of customized characters, since Saito and Kuwabara disclose applying animation to a customized character, it would 
As per claim 7, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses wherein the character is triggered for display in a location of a display for customization (Figure 8; col. 10, line 40-58 where CE1-CE5 are drawn at positions in a frame corresponding to the screen).
As per claim 8, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses further comprising
storing the customized character having the animation (Figure 8, item 130 where the buffer stores the sprite information).
As per claim 9, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses the customized character has a size that is not adjusted (Figure 8, where the cell data is not adjusted).
As per claim 10, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Saito further discloses wherein scaling data associated with the character is updated when the character is re-drawn (Figure 18 where the scaling data could be updated in S26 and S22).
As per claim 11, Saito discloses a computer readable medium configured to store instructions, that when executed by a processor, perform a process, comprising: 
receiving an animation from an animation memory (col. 7, line 8-17 the 2D animation data);

displaying a set of assets for selection for the basic character; selecting an asset, from the set of assets, to add to the basic character to define a customized character (Figure 4 where displayed character parts could be selected);
applying the animation to the customized character (Figure 8; col. 8, line 1-12 shows an example of animation);
performing the animation of the character (col. 2, line 57-61; col. 9, line 60- col. 10, line 12; col. 10, line 40-50); and
posting of the customized character having the final animation using an application (Figure 3, item 34).
It is noted Saito does not explicitly teach the basic character is selected from a plurality of displayed basic characters, however, this is known in the art as taught by Kuwabara. Kuwabara discloses a character generating system in which a user could chose a basic character from a plurality of basic characters prepared in advance ([0003]). 
It is noted Saito and Kuwabara do not explicitly teach 
selecting at least one alternative animation. However, this is known in the art as taught by Olshan et al., hereinafter Olshan. Olshan discloses a method of applying animations to virtual characters with interchangeable body parts that may be combined to form composite virtual characters (Abstract; Figure 10 and [0084] where the body parts could be interchanged and modified and a defined animation may be applied to 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Olshan into Saito and Kuwabara because Saito and Kuwabara discloses a method of animating a selected object and Olshan discloses an alternative animation could be performed for the purpose of presenting a state of a device.
It is further noted Saito, Kuwabara and Olshan do not explicitly teach applying, in place of the applied animation, the at least one alternative animation to the customized character as a final animation; and performing the final animation of the customized character. However, this is known in the art as taught by Yomdin. Yomdin discloses a method of animating a character with an animation clip chosen as a final animation ([0047]) and employ a timeline/key frame animation at all stages ([0203] and Figure 40, item 1170). 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito, Kuwabara and Olshan because Saito, Kuwabara and Olshan disclose a method of animating a selected object and Yomdin discloses a final animation could be chosen for the purpose of presenting a complete animation. 
Claims 12-13 and 15-18 are process claims with limitations similar to claims 4-5 and 7-10, respectively, therefore are similarly rejected as claims 4-5 and 7-10, respectively.
Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 6,690,376), Kuwabara et al. (US 2013/0120425) and Olshan et al. (US 2014/0274373), and further in view of Yomdin et al. (US 2012/0218262).

receiving a first animation from an animation memory (col. 7, line 8-17 the 2D animation data); 
selecting a basic character from a plurality of displayed basic characters (Figure 5; col. 8, line 7-10 where the animation is independent of a scale of the character); 
displaying a set of assets for selection for the basic character; selecting an asset, from the set of assets, to add to the basic character to define a customized character (Figure 4 where character parts could be selected);
applying the first animation to the customized character to generate a first customized character having the first animation (Figure 8; col. 8, line 1-12 shows an example of animation); 
performing the animation of the first customized character (col. 2, line 57-61; col. 9, line 60- col. 10, line 12; col. 10, line 40-50)
trigger posting of the customized character having the first animation using an application (Figure 3, item 34).
It is noted Saito does not explicitly teach the basic character is selected from a plurality of displayed basic characters, however, this is known in the art as taught by Kuwabara. Kuwabara discloses a character generating system in which a user could chose a character from a plurality of characters prepared in advance ([0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to incorporate the teaching of Kuwabara into Saito because Saito discloses a method of animating an object and Kuwabara discloses a 
It is noted Saito and Kuwabara do not explicitly teach
selecting an alternative animation from the animation memory; 
applying the alternative animation, in place of the first animation, to the customized character to generate a second customized character having the final animation; and trigger posting of the second customized character having the final animation, the alternative animation being applied to all layers of the customized character including the set of assets. However, this is known in the art as taught by Olshan et al., hereinafter Olshan. Olshan discloses a method of applying animations to virtual characters with interchangeable body parts that may be combined to form composite virtual characters (Abstract; Figure 10 and [0084] where the body parts could be interchanged and modified and a defined animation may be applied to the parts or characters as an alternate; [0091] where the process selects an animation defined for the selected body part or the composite virtual character; [0004] where the animation clips are layered).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Olshan into Saito and Kuwabara because Saito and Kuwabara discloses a method of animating a selected object and Olshan discloses an alternative animation could be performed for the purpose of presenting a state of a device.
It is further noted Saito, Kuwabara and Olshan do not explicitly teach applying the alternative animation as a final animation, and performing the final animation of the second customized character. However, this is known in the art as taught by Yomdin. 
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Yomdin into Saito, Kuwabara and Olshan because Saito, Kuwabara and Olshan disclose a method of animating a selected object and Yomdin discloses a final animation could be chosen for the purpose of presenting a desired animation result. 
As per claim 20, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 19, and Saito further discloses storing the first and the second customized characters (Figure 8, item 130 where the buffer stores the sprite information).
As per claim 22, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 19, and Saito further disclose the method is performed using a system including a memory and at least one processing device (Figure 3, items 24 and 22). 
As per claim 21, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 11, respectively, and Saito further disclosed at least a memory and a processing device (Figure 3, items 24 and 22).
As per claim 24, Saito, Kuwabara, Olshan and Yomdin demonstrated all the elements as disclosed in claim 1, and Olshan further discloses
wherein the applied animation is a previously applied animation such that the applying, in place of the applied animation, the at least one alternative animation includes the applying, in place of the previously applied animation, the at least one alternative animation (Abstract; Figure 10 and [0084] where the body parts could be .
Allowable Subject Matter
Claim 23 is allowed.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.
Applicant argues Olshan et al. (US 2014/0274373) does not teach “an alternative animation in any form”. In replay, Olshan et al. “defines the animation for the interchangeable body part using the modified virtual skeleton”, the interchangeable part defines an alternative animation ([0084]). If, the animation stays the same, there is no need to define or redefine when the body parts are changed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 15, 2021